        CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA


 COUNCIL ON AMERICAN-
 ISLAMIC RELATIONS –
 MINNESOTA and LEAGUE OF
 WOMEN VOTERS OF MINNESOTA,                      Civil Action No. 20-CV-02195
                                                 (NEB/BRT)
               Plaintiffs,
                                                 JOINT RULE 26(f) REPORT
        v.

 ATLAS AEGIS LLC, ANTHONY
 CAUDLE, JOHN DOES #1-10,

               Defendants.


   The parties/counsel identified below conferred as required by Fed. R. Civ. P. 26(f)
and the Local Rules, on January 22, 2021 and prepared the following report.

   The initial pretrial conference required under Fed. R. Civ. P. 16 and LR 16.2 is
scheduled for January 28, 2021 at 10:30 A.M., before United States Magistrate Judge
Becky R. Thorson by Zoom.

(a) Rule 7.1 Disclosures.

   The parties must comply with Rule 7.1, if applicable:

   (1) For Plaintiff COUNCIL OF AMERICAN ISLAMIC RELATIONS-
       MINNESOTA (“CAIR-MN”) Rule 7.1 does apply. CAIR-MN filed its Rule
       7.1 disclosure on October 21, 2020 (ECF No. 22).

   (2) For Plaintiff LEAGUE OF WOMEN VOTERS OF MINNESOTA (“LWV-
       MN”) Rule 7.1 does apply. CAIR-MN filed its Rule 7.1 disclosure on October
       21, 2020 (ECF No. 21).

   (3) Defendant ATLAS AEGIS LLC (“Atlas”) does not have a parent company
       nor do any publically-held corporations hold any interest in it.

   (4) For Defendant ANTHONY CAUDLE (“Caudle”) Rule 7.1 does not apply.

(b) Description of the Case.


                                            1
    CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 2 of 12




(1) Concise factual summary of Plaintiff’s claims:

   On and around October 6, 2020, Defendant Atlas posted an advertisement on
   its Facebook page titled “ARMED SECURITY NOVEMBER ELECTIONS
   and POST ELECTION SUPPORT MISSIONS.” The advertisement stated
   that Atlas “is staffing security positions in Minnesota during the November
   Election and beyond to protect election polls.” The advertisement solicited
   applications from former “Tier 1 and Tier 2 [Special Operations Forces]
   personnel only.” In an interview with the Washington Post, published on
   October 9, 2020, Defendant Anthony Caudle, the chairman of Atlas, made
   statements confirming the authenticity of the Atlas job advertisements and
   further discussed their purpose. Mr. Caudle stated that he was planning to
   send a “large contingent” of armed former soldiers to Minnesota, stating that
   Defendants sought to deter perceived members of “the [a]ntifas” from
   “destroy[ing] the election sites.” Mr. Caudle further stated that the armed,
   highly trained agents would act “when there is an issue” and confront
   perceived “antifa” members and supporters of the Black Lives Matter
   movement.

   Defendants’ conduct resulted in substantial concern in Minnesota, including
   the resignation of two Minneapolis election judges due to safety concerns.
   Plaintiffs are public service organizations that work with voters and others in
   Minnesota, including recently naturalized American citizens. For any voter,
   especially voters of color, new Americans who experienced military or
   paramilitary intimidation in the countries they left behind, or those who
   subscribe to the political beliefs singled out by Defendants, the prospect of
   being confronted at the polls by a paid army of highly trained soldiers with
   weapons in hand is terrifying.

   Plaintiffs work with such voters, including people who were specifically
   intimidated by the threatened presence of armed former elite soldiers at or
   near polling places, and who would be intimidated by such presence in the
   future. They obtained a preliminary injunction under Section 11(b) of the
   Voting Rights Act of 1965, 52 U.S.C. § 10307(b), and now seek permanent
   injunctive relief.

(2) Concise factual summary of Defendants’ claims/defenses:

   Defendant Atlas is a Tennessee security firm for which Defendant Caudle
   serves as Chairman. Atlas recruits primarily veterans to provide security for
   licensed security providers around the United States, including Minnesota.

   In October 2020, a Minnesota security company sought additional personnel
   to provide security for its clients’ property and employees in the event of any
                                        2
    CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 3 of 12




   civil unrest around the November 3, 2020 general election. In response to this
   request by the Minnesota security company, Defendants posted a job
   advertisement, seeking veterans to serve as security personnel. This
   advertisement erroneously stated that the position would include security at
   Minnesota polling sites.

   Subsequent to posting the job advertisement, Caudle provided erroneous
   information to a reporter for the Washington Post, indicating that the scope
   of work for the posted position included guarding polling sites. Defendants
   Caudle and Atlas misunderstood the scope of work sought by the Minnesota
   private security company. There was no intent to hire security for Minnesota
   polling sites.

   Through posting of the job advertisement and information provided to the
   Washington Post, Defendants did not intend to intimidate, coerce, or threaten
   Minnesota voters, poll workers, or others aiding or urging Minnesota voters
   to vote; or to make Minnesota voters less willing to vote. Defendants did not
   participate in any security actions at Minnesota polling sites nor did they
   refer any individuals or contractors to any security companies for the
   purpose of providing security at Minnesota polling sites around the
   November 3, 2020 general election.

   In a testament to their good will and intentions, Defendants entered into an
   Assurance of Discontinuance with Minnesota Attorney General Keith Ellison
   on or about October 23, 2020. Defendants were also subjected to a
   preliminarily injunction barring Defendants from providing security for
   Minnesota polling places and election sites around the November 3, 2020
   election.

   For their defenses, Defendants assert that they did not violate Section 11(b) of
   the Voting Rights Act; Plaintiffs received the remedies for which they sought
   through the preliminary injunction; Defendants’ speech is protected by First
   Amendment, as applied, in protection of political speech.

(3) Statement of jurisdiction (including statutory citations):

   The parties agree that:

   (i) This Court has subject matter jurisdiction over this action under 28 U.S.C.
   §§ 1331 and 1343 because this action arises under Section 11(b) of the Voting
   Rights Act of 1965, 52 U.S.C. § 10307(b).

   (ii) This Court has authority to issue declaratory and injunctive relief under
   28 U.S.C. §§ 2201 and 2202.

                                           3
        CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 4 of 12




       (iii) Venue in this district is proper under 28 U.S.C. § 1391 because a
       substantial part of the events giving rise to this claim occurred in Minnesota,
       and all Defendants are subject to personal jurisdiction in Minnesota.

   (4) Summary of factual stipulations or agreements:

       The parties agree that:

          1. Plaintiff Council on American-Islamic Relations—Minnesota is a non-
             profit civic engagement organization with the mission to enhance the
             understanding of Islam, encourage dialogue, protect civil liberties,
             empower American Muslims, and build coalitions that promote justice
             and mutual understanding.

          2. Plaintiff League of Women Voters of Minnesota is a nonprofit civic
             engagement organization with the mission to encourage informed and
             active participation in government, increase understanding of major
             public policy issues, and influence public policy through education and
             advocacy.

          3. Defendant Atlas is a private security company based in Franklin,
             Tennessee.

          4. Defendant Caudle is a Chairman of Defendant Atlas.

   (5) Statement of whether a jury trial has been timely demanded by any party:

       The parties are not seeking a jury trial due to extent Plaintiffs seek only
       equitable remedies.

   (6) Statement as to whether the parties agree to resolve the matter under the Rules of
       Procedure for Expedited Trials of the United States District Court, District of
       Minnesota, if applicable:

       The parties do not agree to the Expedited Trial Rules.

(c) Pleadings.

   Statement as to whether all process has been served, all pleadings filed, and any plan
   for any party to amend pleadings or add additional parties to the action:

   All process has been served.

   Pursuant to Fed. R. Civ. P. 15(a)(1)(B), Plaintiffs plan to file an amended
   complaint as of right on or before February 5, 2021. This amended complaint

                                            4
       CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 5 of 12




   may include additional facts, additional claims, additional plaintiffs, and/or
   additional defendants.

   Defendants’ responsive filing will be due no later than February 19, 2021.

   The parties may request to modify the discovery plan based on the final
   amended pleadings.

(d) Discovery of Electronically Stored Information.

   The parties have discussed the potential need for electronically-stored
   information and do not foresee significant amount of ESI as discovery
   production, given the limited number of potential witnesses and narrow time
   frame of relevant events. The parties agree to meet and confer after the exchange
   of initial discovery requests to determine what, if any, ESI or discovery
   production protocols should be established.

(e) Fact Discovery.

   The parties should agree on their proposed plan using this form. To the extent that the
   parties cannot reach agreement on any particular item about scheduling or discovery,
   they should set forth their separate positions in their Rule 26(f) Report for discussion
   at the pretrial conference.

   The parties recommend that the Court establish the following fact discovery deadlines
   and limitations:

   (1) The parties must make their initial disclosures under Fed. R. Civ. P. 26(a)(1) on or
       before February 12, 2021.

   (2) The parties must commence fact discovery procedures in time to be completed by
       June 28, 2021. The parties will discuss whether a date for the substantial
       production of documents should be set within the fact discovery period, to
       facilitate the taking of depositions.

   (3) The parties have discussed the scope of discovery including relevance and
       proportionality and propose that the Court limit the use and numbers of discovery
       procedures as follows:

          (A) 25 interrogatories;

          (B) 40 document requests. The parties understand that objections to
              document requests must meet the requirements of amended Rule
              34(b)(2)(B). For the parties’ convenience, the Rule is set forth below:


                                            5
        CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 6 of 12




                     Rule 34

                         (b) PROCEDURE.

                            (2) Responses and Objections.

                                (B) Responding to Each Item. For each item or category,
                                the response must either state that inspection and related
                                activities will be permitted as requested or state with
                                specificity the grounds for objecting to the request,
                                including the reasons. The responding party may state
                                that it will produce copies of documents or of
                                electronically stored information instead of permitting
                                inspection. The production must then be completed no
                                later than the time for inspection specified in the request
                                or another reasonable time specified in the response.

If the responding party producing copies of documents or copies of electronically stored
information and the copies are not produced with the responses, another reasonable time
must be specified in the response. If the requesting party disagrees that this is reasonable,
the parties must meet and confer to agree on the timetable for production.

           (C) 100 requests for admission. The parties have discussed a protocol for the
               authentication of documents and agree on the following:

                Where possible, the parties will stipulate to the authenticity of
                documents that they produce. Where not possible, the parties agree
                that authentication is a proper subject for a request for admission.

           (D) 8 factual depositions: Defendant Caudle; three other corporate officials
               from Defendant Atlas; one official from each Plaintiff; Michelle Witte
               from Plaintiff LWVM, and Jaylani Hussein from Plaintiff CAIR-M;
               additionally, up to 10 total depositions of third party witnesses, including
               Casey Carl from City of Minneapolis. The parties have discussed the
               geographical location for the depositions and agree on the following:

              Depositions shall be conducted in Minneapolis or, if the COVID-19
              pandemic renders that unsafe, via video.

           (E) The parties have discussed the taking of depositions pursuant to Rule
               30(b)(6) and present the following agreement:

              The parties agree the Rule 30(b)(6) depositions shall be completed by
              June 28, 2021, which is the close of discovery.


                                             6
       CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 7 of 12




            (F) The parties have discussed Rule 35 medical examinations and agree that
                a Rule 35 medical examination is not appropriate in this case.

            (G) ______________ other.

(f) Expert Discovery.

   (1) The parties anticipate that they will require expert witnesses at the time of trial.

            (A) The plaintiffs anticipate calling up to 2 experts in the field of voter
                intimidation and human psychology, in addition to reserving the
                right to call rebuttal experts.

            (B) The defendants anticipate calling up to 1 (number) experts in the fields of:
                private security, in addition to reserving the right to call rebuttal
                experts.

            (C) The parties must meet and confer to confirm the fields (not necessarily
                the identity of the expert witnesses) on or before April 1, 2021.

   (2) The parties propose that the Court establish the following plan for expert
       discovery:

      The parties must discuss the particular expert needs in the case and then carefully
      tailor their recommended plan for disclosure of experts, service of reports and
      timing of depositions.

      (1)     Initial experts.

              (i) The identity of any expert who may testify at trial regarding issues on
                  which the party has the burden of persuasion must be disclosed on or
                  before:

                  Plaintiff: July 28, 2021; Defendants: August 28, 2021.

              (ii) The initial expert written report completed in accordance with Fed. R.
                   Civ. P. 26(a)(2)(B) must be served on or before:

                  Plaintiff: July 28, 2021; Defendants: August 28, 2021.

      (2)     Rebuttal experts.

              (i) The identity of any experts who may testify in rebuttal to any initial
                  expert must be disclosed on or before:

                  September 27, 2021.

                                              7
       CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 8 of 12




             (ii) Any rebuttal expert’s written report completed in accordance with Fed.
                  R. Civ. P. 26(a)(2)(B) must be served on or before:

                September 27, 2021.

      (3)    All expert discovery, including expert depositions, must be completed by
             November 29, 2021. The parties must meet and confer to coordinate
             expert depositions. This conference should immediately follow the
             disclosure of the experts so that all expert depositions can be coordinated
             and completed on time. The parties must inform their experts about the
             deadlines for expert disclosures and depositions in this Scheduling Order.
             Depositions taken for presentation at trial shall be completed 2 weeks
             before trial.

      (4)    Each party may call up to 2 experts. Each side may take 1 deposition per
             expert.

(g) Proposed Motion Schedule.

   The parties propose the following deadlines for filing motions:

   (1) Motions seeking to join other parties must be filed and served by May 14, 2021.

   (2) Motions seeking to amend the pleadings must be filed and served by May 14,
       2021, except for claims for punitive damages.

   (3) Motions seeking an amendment of the pleadings to add punitive damages must be
       filed and served by October 15, 2021.

   (4) Non-dispositive motions.

      (1)    All non-dispositive motions relating to fact discovery must be filed and
             served by June 28, 2021.

      (2)    All other non-dispositive motions, including motions relating to expert
             discovery, must be filed and served by 30 days, following the deadline for
             disclosure of an expert.

   (5) Discovery motions

      Before moving for an order relating to discovery, the movant must request an
      informal conference with the Court by calling Melissa Kruger, Courtroom
      Deputy/Judicial Assistant to Magistrate Judge Thorson, at 651-848-1210. The
      parties will jointly or separately email the Court at least 24 hours prior to the
      conference to (1) identify the discovery dispute; (2) inform the Court whether the

                                            8
        CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 9 of 12




       parties agree to IDR to resolve the dispute; and (3) inform the Court of any other
       information that would be helpful in resolving the dispute in a just, speedy, and
       inexpensive way.

   (6) Informal Dispute Resolution

       Prior to scheduling any non-dispositive motion, parties should consider whether
       the matter can be informally resolved without a formal non-dispositive motion. If
       an informal dispute resolution process is used, there is no transcript recording of
       informal proceedings, including telephone conversations. The matter is not briefed
       and declaration and sworn affidavits are not filed. Therefore, all parties must be in
       agreement to participate informally before the Court will consider IDR. If there is
       no agreement to resolve a dispute though IDR, then the dispute must be presented
       to the Court through formal motion practice.

       If the parties agree to pursue the IDR process, the moving party, or the parties
       jointly, must electronically file a short letter setting forth the issue to be resolved.
       The Court will review the letter and inform the parties whether IDR will be used.
       If IDR is used, the parties will be contacted by the Court to schedule a telephone
       conference and allow for position letters to be submitted by each side. If the
       parties wish to proceed with IDR in a manner other than that outlined above, the
       short letter must include a specific proposal for the Court to consider.

   (7) Dispositive Motions.

       All dispositive motions must be filed and served by January 28, 2022.

(h) Protective Order

   The parties have discussed whether they believe that a protective order is necessary to
   govern discovery. At this time, the parties do not anticipate the need for a protective
   order.

(i) Claims of Privilege or Protection.

   The parties have discussed issues regarding the protection of information by a
   privilege or the work-product doctrine, as required by Fed. R. Civ. P. 26(f)(3)(D),
   including whether the parties agree to a procedure to assert these claims after
   production or have any other agreements under Fed. R. Evidence 502, and have
   agreed as follows:

   (a) Each party will produce to opposing counsel a log of all records responsive to
       discovery requests, clearly identifying where information has been redacted or
       withheld based upon an identified privilege (a “privilege log”),


                                               9
       CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 10 of 12




   (b) The privilege log for responsive records shall be produced at the time the records
       are produced to opposing counsel, although delay may be agreed upon by consent
       of all parties. Production shall in no case occur later than two days from service of
       the written responses to discovery requests at issue.

(j) Trial-Ready Date.

   (1) The parties agree that the case will be ready for trial on or after April 28, 2022.

   (2) The anticipated length of the trial is 2 days.

(k) Insurance Carriers/Indemnitors.

   List all insurance carriers/indemnitors, including limits of coverage of each defendant
   or statement that the defendant is self-insured.

   None.

(l) Settlement.

   (1) Counsel must meet before the scheduled pretrial conference pursuant to Rule 26(f)
       of the Federal Rules of Civil Procedure and Local Rule 26.1 to discuss settlement.
       No later than three business days prior to the pretrial conference, the parties must
       prepare and file a joint Rule 26(f) Report in compliance with the rules. Please e-
       mail a copy to Magistrate Judge Thorson at thorson_chambers@mnd.uscourts.gov.
       In addition, the parties must send Magistrate Judge Thorson a confidential letter
       setting forth what settlement discussions have taken place, whether the party
       believes and early settlement conference would be productive and when it should
       occur, and what discovery, if any, the party believes would be necessary to
       conduct before such a conference. The Court will discuss this topic with the
       parties at the pretrial conference and will set a date for an early settlement
       conference or for a status conference to determine when the case will be ready for
       a productive settlement conference.

   (2) The parties propose that a settlement conference be scheduled to take place before
       April 15, 2021.

   (3) The parties have discussed whether other alternative dispute resolution will be
       helpful to the resolution of this case and recommend the following:

       Court-hosted early settlement conference.




                                             10
      CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 11 of 12




(m)   Trial by Magistrate Judge.

  The parties have not agreed to consent to jurisdiction by the Magistrate Judge under
  28 U.S.C. § 636(c). (If the parties agree to consent, file the consent with the Rule
  26(f) Report.)




Dated: January 25, 2021                By: /s/ Julia Dayton Klein
                                           Julia Dayton Klein

                                            LATHROP GPM LLP
                                            Julia Dayton Klein (MN Bar #0319181)
                                            Amy Erickson (MN Bar #0399214)
                                            500 IDS Center
                                            80 South 8th Street
                                            Minneapolis, MN 55402
                                            Julia.DaytonKlein@lathropgpm.com
                                            Amy.Erickson@lathropgpm.com
                                            (612) 632-3153
                                            (612) 632-3470

                                           FREE SPEECH FOR PEOPLE
                                           Ronald Fein*
                                           John Bonifaz*
                                           Ben Clements*
                                           1320 Centre Street, Suite 405
                                           Newton, MA 02459
                                           Telephone: (617) 244-0234
                                           rfein@freespeechforpeople.org
                                           jbonifaz@freespeechforpeople.org
                                           bclements@freespeechforpeople.org
                                           * Admitted pro hac vice


                                           ATTORNEYS FOR PLAINTIFFS




                                          11
      CASE 0:20-cv-02195-NEB-BRT Doc. 50 Filed 01/25/21 Page 12 of 12




Dated: January 25, 2021
                                     HELLMUTH & JOHNSON

                                     By: /s/ Carol R.M. Moss
                                     Terrance W. Moore, 194748
                                     Carol R. M. Moss, 389202
                                     8050 W. 78th St.
                                     Edina, MN 55439
                                     Phone: 952-941-4005
                                     Fax: 952-941-2337
                                     Email: tmoore@hjlawfirm.com
                                     Email: cmoss@hjlawfirm.com

                                     ATTORNEYS FOR DEFENDANTS
                                     ATLAS AEGIS, LLC AND ANTHONY
                                     CAUDLE




                                    12
